Allowable Subject Matter
Claims 1-7 and 9-28 are allowed.
The following is an examiner’s statement of reasons for allowance: The present invention is directed to a method of canning and processing and edible product wherein the method comprises filling a metal can with the product and no more than 30% of a volume of liquid, sealing the can and increasing an internal pressure inside the closed can body, such that after increasing the internal pressure inside the closed can the internal pressure is greater than the ambient pressure and the internal temperature inside of the closed can body is at ambient temperature; and after the increasing step, heating the liquid in the can body to a boiling point of the liquid within 20 seconds using induction heating while an exterior of the can body is exposed to atmospheric pressure and wherein the internal pressure inside the closed can body increases the boiling point of the liquid such that steam is produced from the liquid once a high temperature of at least 110 degrees C is reached within the can.
The closest prior art is considered to be Rutledge (US 6177662) which teaches a method for heating cans by induction but does not teach the claimed liquid volume, increasing the pressure inside of the closed can, heating the liquid in the can body to a boiling point of the liquid within 20 seconds, or wherein the internal pressure inside the closed can body increases the boiling point of the liquid such that steam is produced from the liquid once a high temperature of at least 110 degrees C is reached within the can. Rutledge also teaches one should avoid generating steam within the closed can because the steam pressure from boiling could cause the contents to boil and the can to distort (col. 2, line 65). Thus, one would have no motivation to modify Rutledge to arrive at the prior art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LELA S. WILLIAMS whose telephone number is (571)270-1126. The examiner can normally be reached M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Erik Kashnikow can be reached on 571-270-3475. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Lela S. Williams/            Examiner, Art Unit 1792                                                                                                                                                                                            
/ERIK KASHNIKOW/            Supervisory Patent Examiner, Art Unit 1792